DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-13 of U.S. Patent No. 10,231,288. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1, 6, 7, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al (US2011/0226754) in view of Horsma (US4314145).
Malone et al discloses a heater cable comprising a center bus wire (1b) extending axially, a radial bus wire (1c) extending axially adjacent to bus wire (Figure 1), a first cover (2) made of PTC (para. 0033), an electrically conductive coating/interstitial material  (4, para. 0035), PTC made from a carbon or ceramics which lends itself to a higher resistance than center bus which is made from copper (para. 0034, 0035), a second cover (240) encapsulating center bus wire (210) wherein coating (230) disposed on second cover (240, Figure 12), and a jacket (5).  Malone et al does not disclose the electrically conductive coating disposed on the first cover.  Horsma discloses an electrically conductive layer (10) disposed on a first cover (8, 9; Figures 6, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an electrically conductive coating disposed on the first cover as disclosed by Horsma in the heater cable of Malone et al because, an electrically conductive coating disposed on the first cover allows for a more uniform heating by allowing .
7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al in view of Horsma as applied to claim 1 above, and further in view of Janvrin et al (US6005232).
Malone et al in view of Horsma discloses all of the recited subject matter except helically twisted wires.  Janvrin et al discloses helically twisted wires (Figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included helically twisted wires as disclosed by Janvrin et al in the heater cable of Malone et al in view of Horsma because, helically twisted wires allows wires perform better when subjected to physical and thermal stresses (columns 1-2).
8.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al in view of Horsma as applied to claim 15 above, and further in view of O’Brien (US4631392).
Malone et al in view of Horsma discloses all of the recited subject matter except PTC has a plurality of thicknesses.  O’Brien discloses a PTC with a plurality of thicknesses (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included PTC with a plurality of thicknesses as disclosed by O’Brien in the heater cable Malone et al in view of Horsma because, a plurality of thicknesses allows for a more controlled uniform heating.

Allowable Subject Matter
9.	Claims 2-4, 8-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






stf								/SHAWNTINA T FUQUA/August 14, 2021						Primary Examiner, Art Unit 3761